DETAILED ACTION
	This Office Action is in response to the amendment filed on 03/09/2022 in which Claims 3-11 are presented for examination on the merits. Claims 3-11, now re-numbered as claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
	Response to Arguments
1.	In view of the claim amendments filed on 03/09/2022 applicant’s arguments in pages 7-14 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a)  and 35 U.S.C § 101 have been fully considered. Specially the following arguments in the remarks are persuasive: “..However, in the claimed invention of claim 5, an encrypted data item C is decrypted with the hash value k (calculated from an original data item M) to obtain a decrypted data item. The decrypted data item is compared with the original data item M to determine that the decrypted data item is the same as the original data item M or not. By this way, a validation process of the correspondence between the encrypted data C and the original data M can be achieved. On the contrary, Khandani merely discloses that Hash value obtained from Node A is compared with compared with the Hash value obtained by Node B. Khandani cannot remedy the deficiency of Fiske. Therefore, Fiske in view of Khandani does not render claim 5 obvious and reconsideration and withdrawal of the rejection under 35 U.S.C. 103 are respectfully requested.”

	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 12/09/2021 are hereby withdrawn. 
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendment to the Claims

3.	CLAIMS:
	Please amend the claims below as follows:
3.	(Currently Amended) A data management apparatus comprising: 
	a memory; 
 	a holding unit including a plurality of peers that hides and stores a plurality of original data items M; 
a calculation unit; 
a decryption unit; and 
a comparison unit, 
 the calculation unit calculating a hash value k of the original data item M among the plurality of the original data item M hold by the holding unit by performing a mapping on the original data item M with a cryptographical hash function, that is, the hash value k is obtained from h(M), 
 the decryption unit performing decryption of the encrypted data C with the hash value k and obtaining a decrypted data item,
 the comparison unit comparingM corresponds to the encrypted data C,2Customer No.: 31561 Docket No.: 88232-US-348which means the encrypted data C is encrypted from the original data M, 
 	if the decrypted data item is not the same as the original data item M, it is determined that the original data M does not correspond to the encrypted data C, 
thereby the correspondence between the encrypted data C and the original data M is validated.

  				Allowable Subject Matter
4.	  Claims 3-11 are allowed over prior art of record.
Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 3, 4, and 5 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Specifically, the substances of applicant’s arguments in pages 7-14 of the REMARKS filed on 03/09/2022 have been fully considered and are persuasive as cited herein: “.. the decrypted data item is compared with the original data item M to determine that the decrypted data item is the same as the original data item M or not. By this way, a validation process of the correspondence between the encrypted data C and the original data M can be achieved. On the contrary, Khandani merely discloses that Hash value obtained from Node A is compared with compared with the Hash value obtained by Node B. Khandani cannot remedy the deficiency of Fiske”. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Fiske et al. (US 20200228315 A1, prior art on the record) a process for encrypting and decrypting information, used in communication, transmission and data storage systems. The first stage or method is called the H process. One of the purposes of the H process is to use a one-way function to partially encrypt the plaintext and help uniformly distribute the statistics of the ciphertext delivered to stage 2. The H process uses a key generator updating method that utilizes one-way functions (Fiske, Paragraph 0010).
 Further, Fiske et al. discloses an actual derivation of the key is optional. For example, part of the kth key generator could be used as the kth key. In this specification, whenever a key and key generator are mentioned, in one embodiment there is a separate key and key generator, where the key is derived from the key generator; in another embodiment, there is no separate key that is actually derived, and part of the current key generator may be used as a key. In this specification, the word “key” and the term “cryptographic key” are used interchangeably to mean the same thing. A key is a collection of one or more values, that specifies how a particular encryption function will encrypt a message. For example, a key may be a sequence of 1's are 0's that are bitwise exclusive-or'ed with the bits that comprise a message to form the encrypted message (Fiske, Paragraph 0012).
Khandani et al. (US 20190104121 A1, prior art on the record) discloses a method for authentication including interacting with a user by a server in real time to collect verification data for authentication by requiring the user to take an action in real time; comparing a detected reaction by the user in response to the requirement to take the action to a predetermined metric; and determining based on the comparison to the predetermined metric, whether to authenticate the user (Khandani, Paragraph 0005).
 Furthermore, Khandani discloses Embodiments further provide that the interacting with the user by the server in real time to collect verification data for authentication by requiring the user to take the action in real time, further includes requiring the user to move in a direction s specified by the server in real-time; measuring a delay in the user's movement, and comparing, at the sever, numerical attributes extracted from the user's image recorded at the server in real time, such as numerical attributed used for face verification and identification, by related records captured from the same user in previous successful authentication attempts (Khandani, Paragraph 0006). 
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a data management method that includes: in a case where A denotes a set of symbols, A* denotes a set of all character strings composed of the symbols in A, L denotes a subset of A, and h(L) denotes a mapping performed on L with h that denotes a cryptographical hash function,. 
	The subject matters of the independent claims 3, 4, and 5 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 3 that recite: “..  the comparison unit comparing the decrypted data item with the original data M, if the decrypted data item is the same as the original data item M, it is determined that the original data M corresponds to the encrypted data C,2Customer No.: 31561 Docket No.: 88232-US-348Application No.: 16/566,893which means the encrypted data C is encrypted from the original data M, if the decrypted data item is not the same as the original data item M, it is determined that the original data M does not correspond to the encrypted data C, thereby the correspondence between the encrypted data C and the original data M is validated...” in combination with the rest of the limitations recited in the independent claim 3.
 	Independent claims 4 and 5 recite similar subject matters as to those in claim 3.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Specifically, the substances of applicant’s arguments in pages 7-14 of the REMARKS filed on 03/09/2022 in view of the claim amendments has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 3, 4, and 5 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498